Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Raphael on 12/02/2021.
Strikethroughs represent deletion and underlines represent addition or insertion. 

1.	A crystalline form selected from the group consisting of:  actinomycin D:methanol, actinomycin D:methylparaben, actinomycin D:propylparaben, actinomycin D:diphenic acid, and actinomycin D:DL-cysteine, wherein:
the actinomycin D:methanol crystalline form is characterized by a powder X-ray diffraction pattern comprisingpowder X-ray diffraction peaks at about:  6.0, 6.9, and 8.0° 2ϴ ± 0.2° 2ϴ;
the actinomycin D:methylparaben crystalline form is characterized by a powder X-ray diffraction pattern comprising three or more powder X-ray diffraction peaks selected from the group consisting of about:  7.6, 8.7, 10.1, 12.3, 14.3, 15.9, and 17.2° 2ϴ ± 0.2° 2ϴ;
the actinomycin D:propylparaben crystalline form is characterized by a powder X-ray diffraction pattern comprising three or more powder X-ray diffraction peaks selected from the group consisting of about:  7.5, 8.6, 10.1, 12.4, 14.3, 15.9, and 16.1° 2ϴ ± 0.2° 2ϴ;
the actinomycin D:diphenic acid crystalline form is characterized by a powder X-ray diffraction pattern comprising three or more powder X-ray diffraction peaks selected from the group consisting of about:  4.9, 6.6, 7.2, 8.2, 8.8, 10.5, 13.3, and 22.9° 2ϴ ± 0.2° 2ϴ; and
the actinomycin D:DL-cysteine crystalline form is characterized by a powder X-ray diffraction pattern comprising three or more powder X-ray diffraction peaks selected from the group consisting of about:  15.0, 21.2, 22.5, and 30.0° 2ϴ ± 0.2° 2ϴ.

3.	(Canceled).

5.	(Canceled).

7.	(Canceled).



11.	(Canceled).

19.	(Canceled).

20.	(Canceled).

26.	A method of treating cancer for which actinomycin D is indicated, the method comprising the step of administering to a patient in need thereof, a therapeutically effective amount of a pharmaceutical composition of claim 13, wherein the cancer is selected from the group consisting of:  sarcoma, skin, prostate, pancreatic, and lung cancer.

27.	(Canceled).

30.	A method of eliminating cancer stem cells using actinomycin D novel forms, the method comprising the step of administering to a patient in need thereof, a therapeutically effective amount of a pharmaceutical composition of claim 13, wherein the cancer is selected from the group consisting of:  sarcoma, skin, prostate, pancreatic, and lung cancer.

31.	(Canceled).
		


35.	(Canceled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior arts are Sobell et al., Nature New biology Vol. 2321, June 16, 1971 cited in the 892 form and Almarsson et al. (WO2004/078161 A1). Both of Sobell et al. and Almarsson et al. teach a crystalline form of actinomycin. However, neither Sobell et al. nor Almarsson et al. teaches or render obvious the amended claimed crystalline form of actinomycin. Therefore, the claims as amended are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 2, 4, 6, 8, 10, 12-13,  16-18, 26, 28-30, 32-33, and 37-38 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628